Title: From Thomas Jefferson to Joseph Habersham, 23 January 1801
From: Jefferson, Thomas
To: Habersham, Joseph



Sir
Washington Jan. 23. 1801.

I am sorry to add to the numberless application’s which a system as extensive & ramified as that of our posts must occasion you. but I am in hopes the interference, I shall ask, will be inconsiderable, to [re]store [order] in the line, in which I am particularly interested, that which goes from here to Orange, Milton, Charlottesville, & Warren. letters put into the mail here by 5. aclock P.M. on Friday, should arrive at Milton the Thu[rsday] morning following. but for two months past (& how much longer I kn[ow not]) they have not arrived there till the 2d. Thursday, losing a week somew[here.] in returning from Milton &c. here, no time is lost. I suspect Fred[ericksburg] to be the place (not on the grounds which some do, that the P.M. or under […] [being] a printer finds an interest in detaining the Northern mail) but […] the rider’s not waiting the stated hour. but this is mere conjecture: [and I] am in hopes you will be able to set it to rights. it is not […] trials & proofs of the fact between this & Milton, and good information of the same thing from Orange, that I have ventured to trouble you on [the] subject. I am with great esteem Dear Sir
Your most obedt. servt

Th: Jefferson

